Citation Nr: 0829350	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  07-16 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for multilevel lumbar spine degenerative disc disease for the 
period prior to July 2, 2007, and higher than 40 percent for 
the period beginning on July 2, 2007.

2.  Entitlement to an effective date earlier than November 
14, 2005, for service connection for lumbar spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2006 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Lincoln, 
Nebraska, which determined new and material evidence to 
reopen a claim for service connection for a low back disorder 
was received and granted service connection for the low back 
disorder with an initial evaluation of 20 percent for 
multilevel lumbar spine degenerative disc disease, effective 
November 14, 2005.  The veteran perfected a timely appeal of 
both the assigned initial evaluation and effective date of 
the grant of service connection.

During the course of the veteran's appeal, a July 2007 rating 
decision granted service connection for bilateral lower 
extremity peripheral neuropathy secondary to the lumbar spine 
degenerative disc disease and assigned a separate 10 percent 
rating for each lower extremity, effective May 24, 2007.  The 
July 2007 rating decision also granted service connection for 
gastroesophageal reflux disease secondary to the analgesic 
medication taken for chronic back pain with a 10 percent 
rating.  The RO Decision Review Officer also granted an 
increased rating for the lumbar spine degenerative disc 
disease from 20 percent to 40 percent, effective July 2, 
2007.   Currently, the veteran is in receipt of a total 
disability rating due to individual unemployability.

On an August 2007 VA Form 21-44, Appeal Satisfaction, the 
veteran informed the Decision Review Officer he was satisfied 
with the July and August 2007 allowances and increases and 
indicated he withdrew his appeal of his initial rating.  In a 
September 2007 statement (VA Form 22-4138), however, he 
indicated he misunderstood, the withdrawal of his appeal was 
a mistake, and he requested reinstatement of his appeal.  The 
RO treated the veteran's September 2007 statement as a new 
Notice of Disagreement, and a second Statement of the Case 
was issued in October 2007, for which the veteran submitted a 
timely Substantive Appeal (VA Form 9).  In light of the fact 
the veteran's post-appeal withdrawal Notice of Disagreement 
and perfection of the second appeal was timely, the issue is 
properly before the Board for appellate review.  See 
38 C.F.R. § 20.204(c) (2007).  The Board notes that, although 
the veteran's "satisfaction" only extended to his claim for 
a higher initial rating for his low back disability, the RO 
also issued a second Statement of the Case for the earlier 
effective date issue.  This is of de minimus impact, however, 
as the issue is properly before the Board.

The veteran appeared at a Travel Board hearing in April 2008 
before the undersigned Veterans Law Judge.  He also appeared 
at a formal hearing before an RO Decision Review Officer in 
January 2007.  Transcripts of the testimony at both hearings 
are associated with the claims file.  Following the Board 
hearing, the veteran submitted additional evidence for which 
he waived initial RO review and consideration.  In light of 
the waiver, the Board may properly consider the evidence in 
this decision.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  For the period prior to July 2, 2007, the veteran's 
multilevel lumbar spine degenerative disc disease did not 
manifest with evidence of any ankylosis of the entire 
thoracolumbar spine or range of motion (ROM) on forward 
flexion limited to 30 degrees or less.

2.  For the period beginning on July 2, 2007, the veteran's 
multilevel lumbar spine degenerative disc disease did not 
manifest with evidence of any ankylosis of the entire 
thoracolumbar spine.  Neither did it manifest with moderate 
incomplete paralysis of the sciatic nerve of either lower 
extremity.

3.  The preponderance of the probative evidence indicates 
that the earliest date VA received a claim to reopen a claim 
for service connection for a low back disorder is November 
14, 2005.

CONCLUSIONS OF LAW

1.  The requirements are not met for an initial rating higher 
than 20 percent for multilevel lumbar spine degenerative disc 
disease for the period prior to July 2, 2007, and higher than 
40 percent for the period beginning on July 2, 2007.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2008); 38 C.F.R. §§ 3.159(c), 4.1, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a Diagnostic Code 5242 (2007); § 3.159(b), as 
amended, 73 Fed. Reg. 23,353 (April 30, 2008).

2.  The requirements are not met for an effective date 
earlier than November 14, 2005, for award of service 
connection for award of service connection for multilevel 
lumbar spine degenerative disc disease.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.151, 3.155, 3.159, 
3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  In a November 2005 letter, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 
2006 pre-decision letter provided adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection was granted.  The March 2006 notice 
was reiterated and reinforced in the Statements of the Case.  
Thus, the Board finds the November 2005 and March 2006 
letters, combined, complied with the statutory notice 
requirements.  See 38 C.F.R. § 3.159(b).  Further, in light 
of the fact the veteran's appeal addresses in part his 
initial rating for his low back disability, the notice 
requirements set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) are not applicable to this appeal.

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording him 
VA examinations.  The evidence of record shows the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims throughout the process via the 
opportunity to present pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting the veteran that reasonably affects the fairness of 
this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Increased Rating Claim

Governing Law and Regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45; but cf. 38 C.F.R. § 4.71a, The 
Spine.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the veteran's lumbar spine degenerative disc 
disease.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.



Analysis

As noted earlier the RO evaluated the veteran's low back 
disorder as degenerative arthritis under Diagnostic Code 
5242.  See 38 C.F.R. § 4.71a.  Degenerative arthritis is 
evaluated on the basis of limitation of motion (LOM).  The 
current spine rating criteria provide specific values for ROM 
of the cervical and thoracolumbar (thoracic and lumbar) 
spine.  For the thoracolumbar spine, normal ROM on forward 
flexion is 0 to 90 degrees; backwards extension, 0 to 30 
degrees; lateral flexion and lateral rotation, 0 to 30 
degrees.  See 38 C.F.R. § 4.71a, Plate V.

The General Rating Formula for Diseases and Injuries of the 
Spine is used to evaluate spine pathology.  It provides that, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating applies if forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees; 
or, if the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if the disability 
is manifested by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  For 
forward flexion of the thoracolumbar spine of greater than 
60 degrees but not greater than 85 degrees; or, a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour, a 10 percent rating applies.  
38 C.F.R. § 4.71a.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id., Note (5).

Submitted beginning in December 2005, in conjunction with the 
veteran's reopened claim for service connection for a back 
disorder, were private treatment records which reflect that 
the veteran sustained a work related injury to his back, 
while working as a plumber.  On one form, he specifically 
denied any injury to the back earlier than 1993.  These 
records show that he underwent several back surgeries and was 
in receipt of workers' compensation.  None of the private 
treatment records contain any reference whatsoever to an 
inservice back injury, or to back complaints prior to the 
work related injury.

The veteran's initial rating was premised on the October 2006 
VA examination.  The examination report notes the veteran's 
three prior laminectomies for herniated discs, but contains 
no reference to the workers' compensation injury referenced 
above.  The veteran told the examiner his primary symptom was 
chronic pain which, on a scale of 1 to 10, he assessed as 4-
6/10, that radiated into his right leg, as well as weakness 
and stiffness.  The veteran also reported he could stand or 
sit for only a few minutes.  He denied any flare-ups.  The 
veteran also noted that, while he experienced problems with 
urine stream and erectile dysfunction, those symptoms were 
secondary to his prostate, rather than his back.  He used a 
cane and back brace for walking long distances.  The 
examination report notes the veteran's denial of having 
experienced any numbness, parasthesias, leg or foot weakness, 
but he did endorse spasms.

Physical examination of the low back revealed no objective 
evidence of muscle spasm, atrophy, guarding, tenderness, or 
weakness.  Neither were any abnormal spinal curvatures noted.  
Posture and gait were normal.  Active ROM on forward flexion 
was 0 to 60 degrees with onset of pain at 30 degrees.  
Passive ROM was the same.  Active ROM for all other lumbar 
spheres was 0 to 10 degrees with onset of pain at 5 degrees.

While the findings on examination showed the veteran's 
thoracolumbar spine ROM as significantly limited on backwards 
extension, lateral flexion, and lateral rotation, it is the 
ROM on forward flexion on which the rating criteria are 
based, and those findings showed the veteran's ROM as 30 
degrees greater than that required for the 40 percent rating.  
Further, the examiner specifically noted the absence of any 
evidence of ankylosis, as is evident by the fact the veteran 
was able to forward flex and backwards extend-albeit in a 
limited manner.  The examination report notes the veteran's 
neurological examination was grossly normal, his complaints 
of radiating pain to the contrary.  The lumbar spine motor 
examination revealed muscle strength of 5/5 bilaterally for 
hip flexion and extension, knee extension, ankle dorsiflexion 
and plantar flexion, and longus muscles.  Great toe extension 
was normal.  As noted earlier, no muscle atrophy was noted 
and tone was normal.

The veteran's lower extremity examination was also grossly 
intact at 2/2 bilaterally for vibration, light touch, 
position sense.  Knee jerk reflexes, ankle jerk were normal 
bilaterally at 2+.  Plantar flexion was also normal 
bilaterally.

Thus, the clinical findings on examination show the veteran's 
low back disorder to have more nearly approximated the 
assigned 20 percent rating as of the October 2006 
examination, as his primary symptomatology was pain and LOM.  
38 C.F.R. § 4.7.  A November 2006 examination associated with 
a spinal injection for pain relief revealed essentially the 
same findings: muscle strength of 3/5 on the right and 4/5 on 
the left, with intact sensation bilaterally, and deep tendon 
reflexes of 2/4 bilaterally.  The probative medical evidence 
of record shows this to have been the veteran's low back 
disability picture up until the 2007 VA examination.  A 
private April 2007 MRI examination report, which noted the 
veteran's symptoms as low back pain with radiculopathy, 
revealed significant lumbar disc pathology.

The veteran noted that increased pathology on his May 2007 VA 
Form 9, and the July 2007 examination confirmed it.  The 
examination report notes the veteran's complaint of numbness 
in his feet in addition to low back pain.  Physical 
examination revealed active and passive ROM on forward 
flexion of only 0 to 10 degrees, with onset of pain at 5 
degrees.  ROM on backwards extension and in the lateral 
spheres was 0 to 10 degrees.  There was no evidence of 
thoracolumbar spine ankylosis.  In light of these findings, 
the veteran's low back disability met the criteria for the 40 
percent rating as of the of the July 2007 examination.  
38 C.F.R. § 4.7.  The Board notes the objective findings on 
clinical examination and those of the MRI examination show 
the veteran's low back disability to have met or approximated 
intervertebral disc syndrome (IDS).

The General Spine Rating Formula requires IDS to be rated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is defined 
as a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Id., Note 1.  When evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id., Note 2.

The probative medical evidence of record reveals no evidence 
of incapacitating episodes as defined above, and neither has 
the veteran asserted any, be it in his written submissions or 
at either hearing.  Bed rest as self-administered treatment 
does not meet the rating criteria.  Thus, the veteran's low 
back disability must be rated on the basis of his chronic 
orthopedic and neurological manifestations.  As just found 
above, the Board notes the Decision Review Officer 
appropriately rated the veteran's low back as 40 percent 
disabling secondary to the chronic orthopedic manifestations.

As mentioned, the July 2007 examination report notes an 
electromyograph study which was positive for lower extremity 
radiculopathies as well as positive lower extremity findings 
on examination.  These are symptoms related to sciatic nerve 
pathology, either paralysis of the nerve or incomplete 
paralysis.

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, moderate degree.  Id.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a 10 percent 
evaluation may be assigned for mild incomplete paralysis, 20 
percent for moderate incomplete paralysis, and 40 percent for 
moderately severe incomplete paralysis.  A 60 percent 
evaluation is warranted for severe incomplete paralysis of 
the sciatic nerve with marked muscular atrophy.  Id.

Complete paralysis warrants an 80 percent evaluation.  When 
there is complete paralysis, the foot dangles and drops, no 
active movement of the muscles below the knee is possible, 
and flexion of the knee is weakened or (very rarely) lost.  
Id.

The July 2007 VA examination report notes that, while the 
veteran's position sense and vibration sense were normal in 
his lower extremities, sensation to light touch was 
decreased.  The EMG report was interpreted as showing only 
right L5-S1 radiculopathy, but the VA examiner noted 
decreased light touch bilaterally.  This was the sole 
neurological symptomatology noted by the examiner.  Thus, the 
Board finds the chronic neurological manifestation of the 
veteran's lumbar degenerative disc disease to more nearly 
approximate a 10 percent rating.  38 C.F.R. § 4.7, 4.124a, 
Diagnostic Code 8520.  The Board finds a higher rating is not 
met or approximated, as there is no clinical evidence of 
symptoms to approximate moderate incomplete paralysis of the 
sciatic nerve.

The July 2007 examination report notes the veteran's lower 
extremity muscle function as normal.  No atrophy, abnormal 
tone or bulk was present.  Neither was there any evidence of 
tremors, tics, or other abnormal movements.  Lower extremity 
reflexes were normal at 2+ bilaterally.  In light of these 
clinical findings, the veteran's lower extremity neurological 
manifestations were appropriately and reasonably rated at 10 
percent each.  Id.

As a result of this increased symptomatology, the veteran 
underwent a redo of his L2 through L5 decompressive 
laminectomy in February 2008.  January 2008 pre-operative 
records of his private provider note normal strength in his 
legs.  X-rays showed no instability, so his physician noted a 
fusion would not be necessary.  The March 2008 post-operative 
follow-up noted the veteran was doing very well.  He denied 
any leg pain and reported he was walking up to two miles per 
day on a treadmill.  His pain levels were noted as markedly 
improved from prior surgery, and he was to start working out 
in the gym and to increase his walking.  The report did not 
note any ROM values.

The veteran made no assertions at the Board hearing that 
contradicted the above findings.  He described how he still 
must exercise caution in the movements he makes and how he 
makes them, and that he had to stretch prior to doing 
anything.  In light of the above, as noted, the Board finds 
the veteran's multilevel degenerative disc disease more 
nearly approximated a 20 percent rating for thoracolumbar 
spine LOM for the period prior to July 2, 2007, and a 40 
percent rating for the period on and after that date for the 
chronic orthopedic manifestations.  38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5242, 5243.  


Earlier Effective Date

The veteran asserts that, since he manifested a low back 
disorder at the time of his separation from service, and his 
service treatment records documented his in-service 
symptomatology, his grant of service connection should date 
retroactively at least to the date his original claim was 
received, which was June 1969.  Following a careful review of 
the record, the Board is constrained to find the 
preponderance of the evidence is against his assertion.

Governing Law and Regulation

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefore.  38 U.S.C.A. § 5110(a).  Except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  The informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

As noted, VA received a claim from the veteran for service 
connection for a low back disorder in June 1969.  An October 
1969 rating decision denied the claim, and an RO letter, also 
dated in October 1969, notified him of the decision and of 
his appeal rights.  The claims file contains nothing to 
indicate that the veteran did not receive the October 1969 
decision letter, or any record that the U.S. Postal Service 
returned it to VA as undeliverable.  Neither is there any 
record of his having submitted a timely Notice of 
Disagreement with that decision.  Indeed, he candidly noted 
at the hearing he did not appeal it.  Thus, the October 1969 
decision became final and binding on the veteran.

In light of the fact that service connection was granted 
after the veteran submitted new and material evidence to 
reopen the claim following the prior final disallowance, the 
effective date of the grant must be determined on that basis.  
As concerns awards following an application to reopen a 
previously denied claim on the basis of new and material 
evidence, if an allowance is made on evidence other than 
service department records, and the application was received 
prior to the expiration of the appeal period or prior to an 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. §§ 
3.400(q)(i), 20.1103, 20.1104 and 20.1304(b)(1).  Such is not 
the case here.

If the application is received after final disallowance, the 
effective date is the date of receipt of new claim or date 
entitlement arose, whichever is later. 38 C.F.R. § 
3.400(q)(ii), which is the same as the general rule for 
reopened claims.  See 38 C.F.R. § 3.400(r).

As set forth above, the 1969 decision is final, and the 
veteran's application to reopen his claim was received in 
November 2005-many years after the final disallowance.  
There is no evidence of an application to reopen between June 
1969 and November 2005.  In this regard, it is noted that the 
private medical records submitted in support of the reopened 
claim do not support a grant of service connection, in that 
they show clearly that the veteran's back disability, to 
include surgical procedures, was the direct consequence of a 
work-related injury and not due to service.  Not until the 
October 7, 2006 VA examination was there any evidence to 
suggest a nexus between current back disability and military 
service.  That date is thus the date entitlement was shown.  
Under the governing law and regulations, October 7, 2006 is 
the correct effective date for the grant of service 
connection, inasmuch as it is the date later than the date of 
the reopened claim.  See 38 C.F.R. § 3.400(q)(2), (r).  In 
setting the effective date as November 14, 2005, the RO 
assigned an effective date that benefited the veteran beyond 
the technical requirements of the law.  See Williams v. 
Gober, 10 Vet.App. 447, 452 (1997).  In view of this finding, 
there is clearly no basis for assigning an effective date 
earlier than November 14, 2005.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).
  

ORDER

Entitlement to an initial rating higher than 20 percent for 
multilevel lumbar spine degenerative disc disease for the 
period prior to July 2, 2007, and higher than 40 percent for 
the period beginning on July 2, 2007, is denied.



Entitlement to an effective date earlier than November 14, 
2005, for service connection for lumbar spine degenerative 
disc disease is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


